Filed 10/6/20 Page v. Park CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


ELLIE PAGE, as Special                                                B293993
Administrator, etc.,
                                                                      (Los Angeles County
         Plaintiff and Respondent,                                    Super. Ct. No. BC679504)

         v.

PHOEBE PARK,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of
Los Angeles County. Randolph M. Hammock, Judge. Reversed
and remanded with directions.

     Law Offices of Steven L. Sugars and Steven L. Sugars for
Defendant and Appellant.

         James Ellis Arden for Plaintiff and Respondent.
                   ______________________________
                                                      1
       Defendant and appellant Phoebe Park (Phoebe) challenges
a trial court order denying her motion to strike plaintiff and
                                      2
respondent Carlos Duenas’s (Duenas) complaint pursuant to
                                          3
Code of Civil Procedure section 425.16, California’s anti-SLAPP
       4
statute. Because Duenas failed to demonstrate a probability of
prevailing on the merits of his claim against Phoebe, we reverse
the trial court order as to Phoebe only with directions that the
trial court enter a new order granting Phoebe’s anti-SLAPP
motion.




1
      Phoebe and her father, Hyun Park (Hyun), are both parties
to the underlying litigation. Because Phoebe and Hyun (the
Parks) share the same last name, we refer to them by their first
names. No disrespect is intended.
2
      Duenas passed away on August 31, 2018. On January 13,
2020, we granted the motion to substitute the special
administrator of the Estate of Carlos Alexander Duenas as the
respondent in this case. For ease, we refer to the respondent as
Duenas.
3
     All further statutory references are to the Code of Civil
Procedure unless otherwise indicated.
4
        SLAPP is an acronym for strategic lawsuit against public
participation. (Wilcox v. Superior Court (1994) 27 Cal.App.4th
809, 813, overruled in part on other grounds in Equilon
Enterprises v. Consumer Cause, Inc. (2002) 29 Cal.4th 53, 68,
fn. 5.)




                                2
      FACTUAL AND PROCEDURAL BACKGROUND
Duenas’s sale of the property to Phoebe
      Per Duenas’s complaint in this action, in 2009, he bought a
two-story apartment building in Los Angeles. In 2014, he sold
the building to Phoebe. At the time, Phoebe was advised that the
building’s six units were not “legal,” that no certificate of
occupancy had been issued, and that the building was subject to
the rent control ordinance and needed to be registered with the
rent stabilization division. Still, Phoebe bought the building “‘AS
IS.’” She waived, in writing, all of her rights regarding the
condition of the property and her rights to inspect and investigate
the property. She approved its physical condition “without
further inspection” and closed escrow on May 14, 2014.
Hyun’s lawsuit against Duenas; default judgment against Duenas
      After Duenas sold the building to Phoebe, Hyun filed a
complaint against Duenas, alleging that Duenas had fraudulently
sold the building to him and that he suffered resultant damages.
After filing a proof of service with the court, Hyun obtained
Duenas’s default and a default judgment was entered in favor of
Hyun and against Duenas on April 16, 2015.
Duenas learns of the default judgment and files the instant action
      Duenas contends that he was never served with a copy of
Hyun’s complaint. Rather, he did not learn of the default
judgment until the end of August 2017, prompting him to file the
instant action against the Parks to set aside the default judgment
on the grounds of extrinsic fraud. As is relevant to the issues
raised in this appeal, Duenas alleges that Hyun filed a proof of
service of summons that falsely alleged that Duenas had been
personally served with the summons and complaint in Hyun’s
action. Hyun also made false statements in connection with his




                                3
request for a default judgment. Duenas alleged: “The true facts
are that . . . Duenas has never even seen the complaint that
Hyun . . . filed against him; and that . . . Duenas was never
served with the complaint.” Furthermore, “[e]ven after filing the
secret complaint and obtaining a secret judgment against
. . . Duenas . . . , Hyun . . . continued to hide the judgment’s
existence.”
        Duenas further alleged that the default judgment obtained
against him was procured by fraud and by denying him due
process of law. Hyun “was never in privity with . . . Duenas and
had no standing to sue. The documents involved in the
transaction and signed by the buyer show every alleged claim of
nondisclosure is false, that all the relevant records were
furnished to the buyer [Phoebe], and that she waived all rights
respecting the condition of the property. Hyun . . . submitted
none of the true documents to the court, because they show his
claims are fake.”
        Iolline Wallace (Wallace) was also named as a defendant in
the instant action because she was the assignee of Hyun’s default
judgment against Duenas.
        In his prayer for relief, Duenas sought a “decree vacating
the default judgment entered [against him] on the ground that
the judgment is void, and for an order setting the judgment
aside.”
Wallace’s anti-SLAPP motion
        On December 21, 2017, Wallace filed an anti-SLAPP
motion, seeking to strike Duenas’s complaint against her.
Duenas opposed Wallace’s motion, but did not submit any
evidence in support of his claims.




                                4
       The trial court granted Wallace’s motion. In so ruling, the
trial court noted that the only cause of action alleged was fraud,
and “[t]he gist of this cause of action is not malicious prosecution,
as [Wallace] argue[d] in the motion. The relief sought by the
Complaint is for a decree vacating the default judgment entered
in the first case . . . on the ground that the judgment is void due
to lack of personal jurisdiction in that . . . Duenas was never
served . . . and he never received notice of that lawsuit. . . . It is
this default judgment against . . . Duenas which was assigned to
. . . Wallace, which Wallace is attempting to enforce against
Duenas.” Thus, Duenas’s claim against Wallace fell within the
scope of the anti-SLAPP statute.
       Because Wallace established that Duenas’s complaint
against her fell within the ambit of section 425.16, the burden
shifted to Duenas to demonstrate a probability of prevailing on
his fraud claim. But, Duenas “made the mistake of failing to
submit any evidence whatsoever to demonstrate a probability of
prevailing on the claims. To do so, [Duenas] simply needed to
submit a declaration that he was never served with the summons
and complaint in [Hyun’s action against him], and never received
notice of that lawsuit, such that the court did not acquire
personal jurisdiction over [him in that action]. However,
[Duenas] did not submit any evidence in his opposition.”
       The lawsuit remained pending against the Parks.
The Parks’ anti-SLAPP motion
       On July 9, 2018, the Parks filed their own anti-SLAPP
motion in response to Duenas’s complaint. Like Wallace, they
argued that Duenas’s claim was essentially a claim for malicious
prosecution, and because “a cause of action for malicious
prosecution necessarily arises out of protected activity,” Duenas’s




                                  5
action fell within the scope of the anti-SLAPP statute.
Furthermore, Duenas could not prevail on a claim for malicious
prosecution because he had no evidence to support the elements
of that cause of action.
       In addition, the Parks contended that Duenas’s claims
against them failed pursuant to the doctrine of collateral
estoppel. They argued: “Wallace filed an anti-SLAPP motion
against Duenas and prevailed on the motion, having judgment
entered in her favor. The issues raised by Duenas’[s] claims in
this case were therefore fully litigated in the context of Wallace’s
anti-SLAPP motion and decided against Duenas. Under [the]
principle[] of collateral estoppel, Duenas should now be precluded
from relitigating the issues in this instant anti-SLAPP motion.
Therefore, this motion should also be granted in favor of” the
Parks.
Duenas’s opposition to the anti-SLAPP motion
       Duenas opposed the motion, conceding that his lawsuit
against the Parks arose from protected activity, but contending
that his declaration showed that he had a probability of success
on the merits. After all: (1) He was never served with Hyun’s
summons and complaint; (2) He first learned of Hyun’s action
from his own attorney in September 2017; and (3) Had he been
served with Hyun’s complaint, he would then have contacted his
attorney, who had been representing him in litigation since 2009.
       He also disputed the Parks’ characterization of his claim as
one for malicious prosecution, noting that the trial court rejected
this argument when it granted Wallace’s anti-SLAPP motion.
Trial court order denying the Parks’ anti-SLAPP motion
       After considering the parties’ arguments and evidence, the
trial court denied the Parks’ anti-SLAPP motion. First, it found




                                 6
that the “[f]irst and [o]nly cause of [a]ction” alleged in the
complaint was fraud; Duenas was seeking to set aside a default
judgment on the grounds of extrinsic fraud. In so finding, the
trial court rejected the Parks’ contention that the “‘gravamen’ of
this cause of action” was “malicious prosecution.” That said,
Duenas’s fraud cause of action arose out of protected activity,
thereby falling within the scope of the anti-SLAPP statute.
Accordingly, the burden shifted to Duenas to demonstrate a
probability of prevailing on his fraud claim against the Parks.
And, the trial court found that Duenas had demonstrated a
probability of prevailing on the sole cause of action in the
complaint (fraud) as pled against the Parks.
Phoebe’s appeal
       On November 19, 2018, Phoebe filed a notice of appeal from
the trial court’s order denying the Parks’ special motion to strike.
Hyun did not appeal the trial court’s order.
                            DISCUSSION
I. Standard of review
       “We review the trial court’s rulings on a SLAPP motion
independently under a de novo standard of review. [Citation.]”
(Kajima Engineering & Construction, Inc. v. City of Los Angeles
(2002) 95 Cal.App.4th 921, 929.)
II. The anti-SLAPP statute
       “A SLAPP is a civil lawsuit that is aimed at preventing
citizens from exercising their political rights or punishing those
who have done so.” (Simpson Strong-Tie Co., Inc. v. Gore (2010)
49 Cal.4th 12, 21.) “In 1992, out of concern over a ‘disturbing
increase’ in these types of lawsuits, the Legislature enacted
section 425.16, the anti-SLAPP statute.” (Ibid.; see § 425.16,
subd. (a).) Section 425.16, subdivision (b)(1), provides: “A cause




                                 7
of action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under
the United States Constitution or the California Constitution in
connection with a public issue shall be subject to a special motion
to strike, unless the court determines that the plaintiff has
established that there is a probability that the plaintiff will
prevail on the claim.” The statute “posits . . . a two-step process
for determining whether an action is a SLAPP.” (Navellier v.
Sletten (2002) 29 Cal.4th 82, 88.) First, the defendant bringing
the special motion to strike must make a prima facie showing
that the anti-SLAPP statute applies to the claims that are the
subject of that motion. (Wilcox v. Superior Court, supra, 27
Cal.App.4th at p. 819.) Once a moving defendant has met its
burden, the motion will be granted (and the claims stricken)
unless the court determines that the plaintiff has established a
probability of prevailing on the claim. (DuPont Merck
Pharmaceutical Co. v. Superior Court (2000) 78 Cal.App.4th 562,
567–568.)
       In order to establish a probability of prevailing, a plaintiff
must substantiate each element of the alleged cause of action
through competent, admissible evidence. (DuPont Merck
Pharmaceutical Co. v. Superior Court, supra, 78 Cal.App.4th at
p. 568; see also Navellier v. Sletten, supra, 29 Cal.4th at pp. 88–
89 [reiterating that “‘the plaintiff “must demonstrate that the
complaint is both legally sufficient and supported by a sufficient
prima facie showing of facts to sustain a favorable judgment if
the evidence submitted by the plaintiff is credited”’”].) “This
requirement has been interpreted to mean that (1) when the trial
court examines the plaintiff’s affidavits filed in support of the
plaintiff’s second step burden, the court must consider whether




                                  8
the plaintiff has presented sufficient evidence to establish a
prima facie case on his causes of action, and (2) when the trial
court considers the defendant’s opposing affidavits, the court
cannot weigh them against the plaintiff’s affidavits, but must
only decide whether the defendant’s affidavits, as a matter of law,
defeat the plaintiff’s supporting evidence.” (Schroeder v. Irvine
City Council (2002) 97 Cal.App.4th 174, 184.) Only if the plaintiff
fails to meet this burden should the motion be granted. (Mattel,
Inc. v. Luce, Forward, Hamilton & Scripps (2002) 99 Cal.App.4th
1179, 1188–1189.)
III. The trial court erroneously denied Phoebe’s anti-SLAPP
motion
       Duenas concedes that his complaint arose from protected
activity and was therefore subject to the anti-SLAPP statute.
Thus, the burden shifted to him to show, through competent,
admissible evidence, a probability of success on the merits of his
claim in order to defeat Phoebe’s anti-SLAPP motion. (Wilson v.
Parker, Covert & Chidester (2002) 28 Cal.4th 811, 821; Evans v.
Unkow (1995) 38 Cal.App.4th 1490, 1496–1498.)
       Duenas alleges one cause of action against Phoebe—he
seeks to set aside the default judgment entered against him and
in favor of Hyun on the grounds of extrinsic fraud. A final
judgment may be set aside if obtained through extrinsic fraud.
(In re Marriage of Stevenot (1984) 154 Cal.App.3d 1051, 1068.)
“Failure to give notice of the action to the other party, or
proceeding to obtain a judgment without the knowledge of the
other party” constitutes an act of extrinsic fraud. (Id. at p. 1069;
see also Sporn v. Home Depot USA, Inc. (2005) 126 Cal.App.4th
1294, 1300 [extrinsic fraud occurs when a party has in some way
fraudulently prevented another from presenting his claim or




                                 9
defense]; Carney v. Simmonds (1957) 49 Cal.2d 84, 95 [an
independent action attacking a judgment on the grounds of
extrinsic fraud is allowed where it appears that there was a
willful failure to give service or that willfully false affidavits of
service were filed]; County of San Diego v. Gorham (2010) 186
Cal.App.4th 1215, 1226–1227 [a default judgment entered
against a defendant who was not served with a summons in the
manner prescribed by statute to establish personal jurisdiction is
void].)
       That is exactly what Duenas alleges and establishes here
against Hyun. The problem for Duenas is that this appeal was
filed by Phoebe. And, while Duenas’s complaint alleges that
Hyun engaged in acts of fraud in order to obtain his default
judgment, and those allegations are supported by Duenas’s
declaration, there is no evidence concerning Phoebe. Duenas did
not allege or set forth any evidence that she falsely filed a proof of
service and/or falsely filed documents in order to obtain the
default judgment. He does not allege or set forth any evidence
that she hid the default judgment.
       Accordingly, we conclude that Duenas did not establish a
probability of prevailing on his claim against Phoebe. It follows
that her anti-SLAPP motion should have been granted.
       Because Hyun did not appeal the trial court’s order, we
need not address the substantive arguments raised in Phoebe’s
appellate briefs, including (1) whether this action actually is a
claim for malicious prosecution and/or abuse of process,
(2) whether Duenas is barred by the doctrine of collateral
estoppel from defending the Parks’ anti-SLAPP motion, and
(3) whether the trial court had jurisdiction to rule on the motion.




                                 10
                             DISPOSITION
      The trial court order denying Phoebe’s anti-SLAPP motion
is reversed. The matter is remanded to the trial court with
directions to enter an order granting the anti-SLAPP motion as
to Phoebe only. Phoebe is entitled to costs on appeal.
      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




                               _____________________, Acting P. J.
                               ASHMANN-GERST


We concur:



________________________, J.
CHAVEZ



________________________, J.
HOFFSTADT




                                11